Citation Nr: 0123647	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-04 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for fallen arches.

2. Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1956 to November 
1958.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefits sought on 
appeal.


REMAND

The veteran essentially contends that he is entitled to 
service connection for fallen arches, tinnitus, and bilateral 
hearing loss.  In particular, the veteran argues that his 
foot disorder had its onset during service.  In addition, the 
veteran claims that his exposure to noise during service 
caused his tinnitus and hearing loss.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This law 
also eliminated the concept of a well-grounded claim.  See 
VCAA, 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA.

The veteran was afforded a hearing before the RO in June 
1999.  At the hearing, the veteran testified that he was a 
gunner and squad leader on a Quad 50 caliber machine gun and 
40 mm cannon, as well as trained in anti-aircraft artillery.  
In addition, the veteran testified that he had additional 
noise exposure in maintenance shops.  The veteran also 
testified that prior to entering and following service, he 
did not have any type of loud noise exposure.  According to 
the veteran's testimony, he worked as a house painter prior 
to and following service, and then a janitor. 

With regard to the veteran's foot disorder, the veteran 
testified at his June 1999 hearing that, prior to entering 
service, he had no problems with his feet.  The veteran also 
testified that his feet began hurting when he was at home on 
leave following his service in Korea, and that when he 
reported to Fort Sill he sought treatment.  The veteran 
further stated that he was eventually given arch supports and 
a brace, which he wore for the duration of his service.  
Additionally, the veteran testified that he saw a private 
physician, Dr. Jones, either during service, or immediately 
following discharge.  According to the veteran, Dr. Jones 
took x-rays and told the veteran that the arch supports and 
brace were the most that he could do to treat the veteran.  
The veteran also stated that his medical records were 
destroyed following Dr. Jones' death. 

The veteran's service medical records are not currently of 
record, despite attempts by the RO to obtain those records.  
It appears that the veteran's service medical records were 
destroyed at the 1973 fire at the National Personnel Records 
Center, and that attempts to reconstruct those records have 
been unsuccessful.

However, a review of the record discloses that there are 
several private medical records associated with the veteran's 
claims file.  In particular, a report from Joseph E. Leonard, 
M.D., F.A.C.S, dated July 1998, shows that the veteran was 
diagnosed with bilateral high frequency sensorineural hearing 
loss.  The report also shows that the veteran related a 
history of noise exposure during service, including exposure 
to Quad 50 machine guns and 40 mm cannons.  According to the 
report, the veteran also related a history of difficulty 
hearing and ringing in his ears.  Dr. Leonard opined that the 
veteran's tinnitus is related to the veteran's hearing loss, 
and that it is "possible that [his] hearing loss is related 
to [his] loud noise exposure from [his] prior military 
service." 

Nevertheless, the medical evidence is unclear as to whether 
the veteran satisfies the requirements of 38 C.F.R. § 3.385 
for disability due to impaired hearing loss.  In order for 
the veteran to satisfy the requirements of § 3.385, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to 
establish when a measured hearing loss is . . . a 
'disability' for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met . . . .").  As such, the Board finds that the veteran 
should be afforded a VA examination in order to better assess 
the nature of the veteran's hearing loss and to determine 
whether the veteran suffers from tinnitus and hearing loss as 
a result of noise exposure during service.  

In addition, a report from Y.C. Ahn, M.D., dated July 1998 is 
also of record.  According to the report, the veteran related 
a long history of bilateral flexible flat feet and increased 
pain with prolonged standing.  The veteran denied a previous 
injury and does not have a history of diabetes mellitus.  The 
report also indicates that physical examination of the 
veteran revealed bilateral flexible flat feet and tenderness 
to the medial longitudinal arch area and transverse arch 
area. 

Additionally, lay statements from several people attest that 
they know the veteran and that he has had problems with his 
feet and/or fallen arches since service.  Significantly, the 
record reflects statements from Bessie Schmidt, L.P.N., a 
nurse for Dr. Jones in 1958, dated February 1998 and June 
1998, which indicate that the veteran was treated by Dr. 
Jones in 1958 for fallen arches.  While the Board 
acknowledges that the lay statements regarding the veteran's 
history of fallen arches are considered competent, the Board 
notes that the veteran has not been afforded a VA examination 
to determine the nature and etiology of the veteran's foot 
disorder.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) 
(fallen arches are capable of lay observation and are 
sufficient evidence of continuity of symptomatology). 

In addition, a review of the record reveals that the veteran, 
in a letter received in April 2001, requested a hearing 
before a Member of the Board of Veterans' Appeals.  The 
veteran was scheduled for a videoconference hearing before 
the Board in September 2001.  However, the veteran submitted 
a form, received by the RO in August 2001, stating that he 
wanted to attend a hearing before a Member of the Board of 
Veterans' Appeals at the Muskogee RO.

Lastly, because of the change in the law brought about by the 
VCAA, a remand to the RO is required in this case, so that 
the RO may comply with the notice and duty to assist 
provisions contained in the new law.  In the rating decisions 
on appeal and the Statement of the Case, the RO denied the 
veteran's claims of fallen arches, tinnitus, and bilateral 
hearing loss on the basis of the veteran's failure to present 
a well-grounded claim.  However, as stated earlier, this 
standard is no longer applicable under the VCAA, and it would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992)).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

2. The veteran should be afforded an 
audiological examination to determine the 
nature, severity, and etiology of any 
hearing loss and tinnitus.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether the veteran 
currently has hearing loss and tinnitus, 
and if so, whether any hearing loss and 
tinnitus is related to acoustic trauma 
the veteran reports he was exposed to 
during service.  In particular, the 
examiner is requested to provide a nexus 
opinion regarding any likely exposure the 
veteran may have had based on his 
military occupational specialty and unit 
of assignment.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

3.  The veteran should be afforded an 
orthopedic examination to ascertain the 
nature, severity, and etiology of the 
veteran's bilateral foot disorder.  Any 
and all indicated studies and tests 
deemed necessary by the examiner should 
be accomplished. The examiner is  
requested to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, offer an opinion as to 
whether the veteran's bilateral foot 
disorder is in any way related to the 
veteran's service.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

4. Following the requested development, 
the veteran should be scheduled for a 
hearing before a Member of the Board of 
Veterans' Appeals at the RO at the next 
available opportunity.  Thereafter, the 
case should be returned to the Board for 
appellate review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




